Citation Nr: 0826191	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a May 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Indianapolis, Indiana in which 
the RO denied the benefit sought on appeal.  The appellant, 
who had active service from October 1966 to February 1967 and 
May 1968 to July 1969, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The more probative and persuasive evidence of record 
indicates that the appellant does not have a confirmed 
diagnosis of post-traumatic stress disorder. 
 

CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for post-traumatic stress disorder 
("PTSD"), VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

In this case, a letter dated in April 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.  The April 2006 letter essentially informed the 
appellant that additional information or evidence was needed 
to support his service connection claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  Although 
the April 2006 letter was not sent prior to the initial 
adjudication of the appellant's claim, the delayed notice was 
not prejudicial to the appellant since he was subsequently 
provided adequate notice, his claim was readjudicated and the 
appellant was provided a Supplemental Statement of the Case 
explaining the readjudication of his claim in March 2008. 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at 
hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In addition, the appellant 
was afforded a VA examination in February 2006 in connection 
with his claim. 38 C.F.R. § 3.159(c)(4).

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See letters from the 
RO to the appellant dated in March 2006 and April 2006; March 
2008 Supplemental Statement of the Case; Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006).  Regardless, since the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for PTSD, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot, and no further notice is needed. Id.  

Since there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless and proceeds with a merits 
adjudication of the appellant's claim. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 


B.  Law and Analysis

In this case, the appellant contends that he is entitled to 
service connection for PTSD on the basis that while serving 
on active duty in Vietnam, he encountered conditions that 
caused him to fear for his life - - - conditions that 
included being bombarded by rocket and mortar attacks. See 
October 2005 stressor affidavit submitted by the appellant.  
Official records confirm that the appellant's service unit 
sustained rocket and mortar attacks in June 1969. See June 
1969 Monthly Summary report from Headquarters U.S. Military 
Assistance Command Vietnam.  However, a review of the post-
service medical evidence in the claims file fails to reveal 
that the appellant has been diagnosed with PTSD related to 
this verified stressor event pursuant to the diagnostic 
criteria set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
("DSM-IV").  As such, the Board must find that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection since the first 
element of the PTSD service connection test has not been met.  
Therefore, the appeal must be denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341 (1999).  Service connection for PTSD specifically 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV), (2) a link, established by medical 
evidence, between a veteran's current symptoms and an in-
service stressor and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  Absent a showing of all three elements, service 
connection must generally be denied.

Regarding the first element of the PTSD service connection 
test, the Board finds  that the pertinent medical evidence of 
record in this case consists of (1) VA medical records dated 
from January 2002 to February 2008, (2) a VA examination 
report dated in February 2006 and (3) records pertaining to 
the appellant from the Social Security Administration, to 
include (a) a May 2004 medical examination report prepared by 
W.B., M.D., (b) a July 2004 psychological evaluation report 
prepared by C.D., Ph.D. and (c) a psychiatric review 
technique report prepared by W.S., Ph.D.

Of the evidence referenced above, the Board observes that the 
majority of the appellant's VA medical records reflect the 
appellant's primary diagnoses as major depression, depressive 
disorder nos or adjustment reaction with depression and 
anxiety.  Specifically, VA medical records reveal that the 
appellant was diagnosed with a mood disorder and depression 
in October 2002; depressive disorder in April 2003, December 
2003, January 2004 and February 2004; and with major 
depression in March 2004.  Notably, in March 2004, the 
appellant appears to have first been diagnosed with having 
PTSD symptoms from Vietnam. March 2004 VA medical records.  
However, subsequent private medical records obtained the 
Social Security Administration ("SSA") reveal that the 
appellant underwent psychological and psychiatric 
examinations in relationship to a claim for SSA benefits.  
These reports, prepared by two different medical providers in 
July 2004, reveal diagnoses of (1) depressive disorder nos 
and (2) anxiety disorder nos.  They do not reflect a 
diagnosis of PTSD. See psychological evaluation prepared by 
C.D., Ph.D. and psychiatric review technique report prepared 
by W.S., Ph.D. dated in July 2004.  Thereafter, VA medical 
records dated in September 2004, October 2004 and December 
2004 reflected diagnoses of depression nos and a depressive 
disorder.  Notably, the September 2004 medical record also 
reported that the appellant's consistent diagnosis prior to 
that date was depression. See September 2004 VA medical 
records.  

However, in June 2005 and September 2005, the appellant's 
diagnosis was changed to adjustment reaction with mixed 
emotions.  Thereafter, beginning in January 2006, the 
appellant was given a diagnosis of "possible" PTSD in 
conjunction with (1) adjustment reaction with depression and 
anxiety and (2) mood disorder secondary to medical illness. 
See VA medical records dated in January 2006, June 2006, 
September 2006 and December 2006; see also July 2006 VA 
medical records (the  appellant was noted to have a diagnosis 
of adjustment reaction with depression and anxiety as well as 
PTSD traits).  During this time frame, the appellant was seen 
by a VA examiner for a specific PTSD assessment. See February 
2006 VA examination report.  The resulting fifteen (15) page 
VA examination report indicates that the examiner (a Ph.D.) 
reviewed the appellant's claims file, obtained a complete 
social and medical history from the appellant that included 
the appellant's account of his traumatic stressor events, and 
performed a PTSD assessment.  After performing this 
assessment, the examiner concluded that while the appellant 
reported stressors that met the DSM-IV PTSD stressor 
criteria, he did not report psychiatric symptoms that met the 
DSM-IV PTSD symptom criteria. Id., p. 14.  

Specifically, the February 2006 VA examiner indicated that 
while the appellant experienced disturbed sleep, some 
hypervigilence, nightmares of Vietnam and flashbacks, he did 
not report persistent avoidance of stimuli associated with 
his trauma in service nor numbing of general responsiveness 
associated with PTSD. Id.  In addition, the examiner found 
that the appellant (1) did not report efforts to avoid 
thoughts, feelings or conversations associated with his 
service trauma, (2) did not report efforts to avoid 
activities, places or people that arouse recollection of the 
trauma, (3) did not display an inability to recall important 
aspects of his trauma and (4) did not report a sense of 
foreshortened future. Id.  While the appellant did report 
diminished interest or participation in some activities, the 
examiner noted that the appellant himself attributed these 
actions to be the result of a lack of funds rather than his 
service traumatic event. Id.  The appellant also reported 
that (1) he was socially active, (2) he had friends and a 
loving family and (3) that he had the desire to return to 
various hobbies when his finances improved.  Based upon all 
of the evidence before him, the examiner found that while the 
appellant exhibited PTSD symptoms, he did not meet the 
criteria for a diagnosis of PTSD.  Rather, he diagnosed the 
appellant with depressive disorder nos that had its roots in 
the appellant's past occupational problems, financial 
problems, some relationship problems and the appellant's 
inability to visit his children due to financial constraints. 
Id., pgs. 14-15.  In this regard, the examiner reported that 
the appellant's most significant psychosocial impairment in 
his occupational area of functioning was best attributed not 
to PTSD symptoms, but rather to the appellant's problems with 
(1) employment, (2) medical concerns and (3) financial 
issues. Id., 
p. 14.      

In addition to the foregoing, the Board observes that the 
appellant's VA treatment providers referred him for a 
psychiatric consultation that occurred in January 2007.  
During that consultation, a VA psychiatrist obtained a 
medical and social history from the appellant and performed a 
mental status examination. See January 2007 VA medical 
records.  Thereafter, the examiner diagnosed the appellant 
with probable anxiety disorder nos and a phase of life 
problem due to retirement.  In doing so, the examiner 
specifically reported that he found a diagnosis of PTSD to be 
highly questionable due to DSM IV PTSD criteria not 
adequately being met to justify the diagnosis. Id.  No 
diagnosis of PTSD or possible diagnosis of PTSD is reflected 
in the appellant's remaining post-service VA medical records. 
See VA medical records dated from April 2007 to February 
2008.   

Thus, a complete review of the medical evidence reveals that 
while the appellant had a questionable diagnosis of PTSD 
during the time frame from January 2006 to December 2006 and 
has been found to have current symptoms of PTSD, he has never 
actually been diagnosed with PTSD.  In fact, such a diagnosis 
has been refuted on several occasions.  The Board finds the 
medical evidence cited above to be both persuasive and 
credible, particularly the February 2006 examination report 
as it is obviously very detailed and thorough in terms of 
explaining the rationale of the VA examiner.  In addition, 
the Board finds it notable that the appellant's separate 
private and VA treatment records are consistent in terms of 
reflecting diagnoses pertaining to a depressive disorder 
rather than indicating the appellant suffers from PTSD.  
Although the appellant disputes the diagnoses set forth in 
his medical records and argues that his mental health 
symptoms are related to a diagnosis of PTSD (October 2005 
symptom affidavit from the appellant), the Board finds his 
statements to be unpersuasive since the evidence fails to 
show that the appellant has the requisite training or 
knowledge to offer an opinion that requires medical 
expertise, such as a diagnosis of a mental disorder. Espiritu 
v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also October 2005 statement 
from A.T.  

Therefore, based upon a thorough review of the record, the 
Board finds that the appellant has never had a confirmed 
diagnosis of PTSD, currently or in the past.  Since there can 
be no valid claim without proof of a present disability, 
service connection in this case must be denied. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. Derwinski, 2 
Vet. App. 141 (1992).  As such, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for PTSD.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as a preponderance of the 
evidence against the appellant's claim, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


